DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed December 13, 2021. Claims 1-18 are pending.  

Allowable Subject Matter
Claims 1-18  are allowed.
The closest prior art of record is Noh (oh, Hyeonwoo, Seunghoon Hong, and Bohyung Han. "Learning deconvolution network for semantic segmentation." Proceedings of the IEEE international conference on computer vision. 2015) in view of Zitnick (Zitnick, C. Lawrence, and Piotr Dollár. "Edge boxes: Locating object proposals from edges." European conference on computer vision. Springer, Cham, 2014) further in view of Shi et al (Pub No.: 20150248591). Noh discloses  an apparatus for image processing, the apparatus comprising:  generate a feature map for an image using a trained machine learning model  (Noh discloses that “Given an input image, we first generate a sufficient number of candidate proposals, and apply the trained network to obtain semantic segmentation maps of individual proposal” Section 5, ¶ [1], pg 1524) ; perform pixel labeling for the image by segmenting the generated feature map (Noh 
 	However in the same field of endeavor of object detection and image analysis, Zitnick teaches: generate one or more bounding boxes for the image, wherein coordinates of the one or more bounding boxes are determined based on coordinates of the one or more classified areas  (Zitnick discloses the edge box algorithm which is defined as a approach to generate object bounding boxes directly from edges. The edges provided a simplified but informative representation of an image.  The number of contours wholly enclosed by the bounding box is indicative of the likelihood of the box containing an object, [2]  pg 2-3.  The edges contain information about the coordinates 
 	Note the discussion above; the combination of Zitnick and Noh as a whole does not teach wherein the generating of the plural bounding boxes includes merging at least portions of the plural bounding boxes in response to the at least portions of the plural bounding boxes overlapping to each other and one or more processors. 
 	Shi discloses a system for object recognition including wherein the generating of the plural bounding boxes includes merging at least portions of the plural bounding boxes in response to the at least portions of the plural bounding boxes overlapping to each other (see [p][0051] – where a merge test is done so that the same object is not counted twice) and one or more processors (335 – see Fig. 3).
 	However, none of the references above in combination of singular using a reinforced feature map, wherein the reinforced feature map is generated based on the result of the pixel labeling and the feature map. 
 	The current method improves over the prior art by providing a neural network learning apparatus for classifying areas and detecting objects in an image, the apparatus including a feature map generator configured to generate a feature map of the image using a neural network, an image processor configured to classify the areas and to detect the objects in the image using the generated feature map, and a neural 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663  
December 18, 2021